603 S.W.2d 377 (1980)
Frank RESTREPO, Appellant,
v.
Viola BARRIOS, Appellee.
No. 6189.
Court of Civil Appeals of Texas, Waco.
July 31, 1980.
Larry N. Sullivan, San Antonio, for appellant.
Peter Torres, Jr., San Antonio, for appellee.
HALL, Justice.
Frank Restrepo brought this appeal for review of a judgment awarding Viola Barrios actual and exemplary damages and attorney's fees against Restrepo and Nelson O. Arcila upon jury findings convicting Restrepo and Arcila of fraud and conspiracy in the sale of a partnership interest in a restaurant by Arcila to Mrs. Barrios.
The statement of facts shows that Mrs. Barrios introduced twenty exhibits on the trial of the case, including the written contract upon which the suit was based, and that Restrepo and Arcila introduced eleven exhibits. Those exhibits do not form any part of the appellate record. The parties have not stipulated that the partial statement of facts constitutes an agreed statement of facts.
Seven of Restrepo's nine points of error relate to the legal sufficiency and factual sufficiency of the evidence. The *378 two others relate to the court's charge to the jury. None of those complaints can be properly reviewed without a complete statement of facts. Englander Co., Inc. v. Kennedy (Tex.1968), 428 S.W.2d 806, 807; Ledford's Performance Center v. Rhoden, 576 S.W.2d 919 (Tex.Civ.App.  Waco 1979, writ ref'd n. r. e.); Levitz Furniture Company v. State, 471 S.W.2d 452, 454 (Tex.Civ.App.  Waco 1971, writ ref'd n. r. e.); Porter v. Hooper, 529 S.W.2d 837, 838 (Tex.Civ.App.  Waco 1975, no writ). Moreover, the objections to the charge were waived because they were not raised on the trial. Rule 274, Vernon's Tex.Rules Civ.Proc.; Ledford's Performance Center v. Rhoden, supra.
The judgment is affirmed.